Exhibit 10.3

 

Application for confidential treatment for a portion of this document has been
submitted to the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.  This document omits the information
subject to the confidentiality request.  Omissions are designated by the symbol
“**”.  A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the “Termination Agreement”) is dated as of
March 13, 2008, but to be effective as of March 31, 2008 (the “Effective Date”),
by and between Heeling Sports Limited, a Texas limited partnership (the
“Company”), The Territory Distribution GmbH, a German Company (the
“Distributor”) and Achim Lippoth, a German individual and the sole owner of the
Distributor (the “Owner”).  The Company, Distributor and Owner are sometimes
collectively referred to herein as the “Parties” and individually as a “Party.”

 

WHEREAS, the Company and the Distributor entered into that certain Distributor
Agreement, dated as of March 8, 2007 (the “Distributor Agreement”); and

 

WHEREAS, the Parties desire to terminate the Distributor Agreement and to
evidence their agreement to certain other matters as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

 

1.                                       Defined Terms.  Capitalized terms used
but not defined herein and defined in the Distributor Agreement shall have the
meanings ascribed to such terms in the Distributor Agreement.

 

2.                                       Termination.

 

(a)                                  Subject to Section 2(b), the Distributor
Agreement shall terminate in all respects on the Effective Date and thereafter
have no further force and effect.

 

(b)                                 Notwithstanding Section 2(a), the Parties
agree that the covenants and obligations set forth in Sections 3(f), 3(m), 3(n),
3(s), 3(t), 3(u), 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 of the Distributor
Agreement shall survive the termination of the Distributor Agreement.

 

3.                                       Product/Inventory Re-Purchase and
Payment.  Upon the Effective Date, the Company shall purchase from Distributor,
and Distributor shall sell, assign, transfer, convey,  to the Company, free and
clear of any and all liens, claims and encumbrances, all of Distributor’s unsold
Products as of the Effective Date, as confirmed via inventory within five
business days prior to the Effective Date, and such other inventory and other
incidental assets of Distributor related to the distribution operations as
described on Exhibit A attached hereto (collectively, the “Purchase Items”). 
The Company will arrange for transportation of the Purchase Items.  The Company
shall not

 

1

--------------------------------------------------------------------------------


 

assume any liabilities of Distributor and Distributor shall indemnify, defend
and hold Company harmless from and against any such liabilities.

 

(a)                                  The Company shall pay Distributor in full
by April 30, 2008.  Payment shall be by means of a check or a wire transfer of
immediately available funds to a bank account of Distributor, specified in
writing to the Company.  The Parties agree that the Company shall pay the
historical price (e.g., the booked landed cost) for the Purchase Items, as set
forth on Exhibit A.

 

(b)                                 Distributor will make the Purchase Items
available for pickup by the Company and will hold such Purchase Items separate
and apart from all other Distributor property.  Company will pick up the
Purchase Items on or before April 30, 2008.

 

4.                                       Re-Purchase of Distributor’s Unshipped
Orders.  On the Effective Date, the Company shall purchase the valid, executable
unshipped orders on Distributor’s order book as of the Effective Date (the
“Unshipped Orders”).  The Company shall pay Distributor the net wholesale margin
on the Unshipped Orders on or before the last day of the month following the
month the Company receives the original payment for the Unshipped Orders.

 

(a)                                  Except for the order contemplated in
Section 4(b), the Company’s payments for Unshipped Orders will be for all valid
orders scheduled for shipment on or before June 30, 2008. If as of the Effective
Date the Distributor has Unshipped Orders and has inventory on order for those
Unshipped Orders that arrives after June 30, 2008, the Company will ship those
orders to the customer and pay the Distributor the net wholesale margin for
those orders on or before the last day of the month following the month the
Company receives the original payment for such Unshipped Orders.

 

(b)                                 With respect to an order for up to 3,000
pairs for Kauhof, the Company will pay the net wholesale margin for shipments
scheduled for after June 30, 2008 but before December 31, 2008.

 

(c)                                  Distributor shall be responsible for the
payment of all commissions, bonuses and any other amounts payable to or to be
paid to the Distributor’s sales agents or any other person or entity relating
directly or indirectly to unshipped orders and the sales contemplated in this
Section 4.  Distributor will indemnify, defend and hold the Company harmless
from and against any such commissions, bonuses and all other amounts payable or
to be paid and any liability arising therefrom.

 

5.                                       Covenant Not to Compete.  During the
Restriction Period (defined below), Owner and Distributor:  (a) shall not
directly or indirectly engage in any manner (including, without limitation, as a
principal, owner, agent, associate, consultant, employee, investor, equity
holder, lender, partner or board member) in a Competing Business (as defined
below) anywhere in the Territory (as defined below); and (b) shall not enter
into any employment, consulting, advisory, lending or other business
relationship with any person, firm, entity, company or business organization
that is engaged in a Competing Business anywhere in the Territory. 
Notwithstanding the foregoing sentence, Distributor shall not be restricted from
directly or indirectly owning or acquiring an equity interest of less than five
percent (5%) of a publicly-traded entity.

 

2

--------------------------------------------------------------------------------


 

(a)                                  Compensation.  This covenant not to compete
is for the benefit of Owner and Distributor.  In consideration thereof, the
Company shall pay Distributor (or at its election, Owner)  ** on the first and
second anniversary of this Termination Agreement.

 

(b)                                 Definitions of Territory, Competing Business
and Restriction Period.

 

(i)                                     “Territory” means any country in the
world.

 

(ii)                                  “Competing Business” means using,
importing, distributing, selling, or manufacturing any product that is identical
or similar to the Products that they could be viewed as competitive with any of
the Products.

 

(iii)                               “Restriction Period” means the period
extending through the second anniversary of the Effective Date.

 

(c)                                  Injunctive Relief.  It is hereby understood
and agreed that damages shall be an inadequate remedy in the event of a breach
by Distributor of any of said covenants and that any such breach by Distributor
will cause the Company great and irreparable injury and damage.  Accordingly,
Distributor agrees that the Company shall be entitled, without waiving any
additional rights or remedies otherwise available to the Company at law or in
equity or by statute, to injunctive and other equitable relief in the event of a
breach or intended or threatened breach by Distributor of any of said covenants.

 

6.                                       Indemnification.  Distributor and Owner
hereby agree to jointly and severally indemnify and hold harmless the Company
and its current and former parent, subsidiary and affiliated entities, their
successors and assigns, and the current and former owners, shareholders,
members, managers, partners, directors, officers, employees, agents, attorneys,
representatives and insurers (collectively, the “Company Parties”) from and
against any and all claims, actions liabilities, losses, damages and expenses,
including reasonable attorneys’ fees and such fees on appeal, incurred by any of
them in investigating and/or defending against any claims, actions or
liabilities for which indemnification is provided in the Distributor Agreement,
arising out of or in connection with:  (a) the sale, license, servicing and
related activities pursuant to the Distributor Agreement with respect to the
Products by Distributor; (b) the failure of Distributor to comply with any laws,
rules and/or regulations; (c) Distributor’s attachment to the products of any
trade name, trademark or logo that is challenged as an infringement of the
proprietary rights of any third party; (d) any warranties granted under the laws
of the Territory in excess of those warranties contained in Section 35 of the
Distributor Agreement; or (e) the failure of Distributor to comply with each and
every term of the Distributor Agreement.  As of the Effective Date, Owner and
Distributor hereby release all Company Parties from any duty, obligation or
requirement to make any indemnity payments to Owner and/or Distributor and/or
any of Distributor’s sales agents.  Distributor agrees to pay any and all such
indemnity payments and shall hold the Company Parties harmless from and against
same.  Distributor shall be responsible for paying any indemnity payments
pursuant to the law, including, but not limited to, payments pursuant to
Section 89 b of the German Commercial Code.  Distributor

 

3

--------------------------------------------------------------------------------


 

shall also be responsible for paying any and all taxes relating directly or
indirectly to this Agreement or the performance hereof.

 

Distributor shall give written notice to the Company within ten (10) days of
learning of any such claim, action or liability for which indemnification is
provided in the Distributor Agreement.  Distributor agrees that any Company
Party may employ an attorney of its own selection to defend and/or appeal the
claim or action on behalf of such Company Party, at the expense of Distributor. 
Distributor further agrees that such Company Party may elect to allow
Distributor, at Distributor’s expense, to employ an attorney reasonably
satisfactory to such Company Party to defend the indemnified party; provided,
however, that such Company Party reserves the right reasonably to disapprove of
any such attorney.

 

7.                                       Release by Distributor.  As of the
Effective Date, without any further action by Distributor or Owner, Distributor
and Owner fully, unconditionally and irrevocably release and discharge the
Company Parties from any and all actions, causes of action, suits, debts, liens,
contracts, injuries, agreements, obligations, promises, liabilities, claims,
rights, demands, damages, controversies, losses, costs, and expenses (including,
but not limited to, court costs and attorneys’ fees) of any and all kinds,
whether known or unknown, suspected or unsuspected, fixed or contingent, in law
or in equity, which Distributor ever had, now has, owns, holds, or claims to
have, own, or hold, or at any time heretofore had, owned, held, or claimed to
have, own, or hold, against any Company Party, in any way arising with respect
to periods and events up to and including the Effective Date.

 

8.                                       Waiver of Legal Rights.  Distributor
and Owner acknowledge and agree that the waivers and releases set forth in this
Termination Agreement are in exchange for valuable consideration which
Distributor and Owner would not otherwise be entitled to receive.  In entering
into this Termination Agreement, Distributor and Owner expressly waive any and
all rights either of them have under any laws, rules, statutes or any common law
principle of similar effect that provides that their respective waivers and
releases do not extend to claims that Distributor and/or Owner do not know or
suspect to exist in their favor at the time of execution and delivery of this
Termination Agreement, which if known by Distributor and/or Owner would have
materially affected its decision to execute and deliver this Termination
Agreement.  The consequences of the foregoing waiver have been explained by
legal counsel to Distributor and Owner.  Each of Distributor and Owner
acknowledge that it may hereafter discover facts different from, or in addition
to, those which it knows or believes to be true with respect to the claims
released pursuant to this Termination Agreement, and Distributor and Owner agree
that this Termination Agreement and the provisions contained herein shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery thereof.

 

9.                                       Protection of Confidential
Information.  Distributor and Owner acknowledge and agree that they have had
access to certain confidential information and trade secrets (“Trade Secrets”)
of the Company pursuant to the Distributor Agreement.  Distributor and Owner
agree not to disclose to any party or use any of the Trade Secrets for any
purpose and to keep the Trade Secrets confidential.

 

4

--------------------------------------------------------------------------------


 

10.                                 Confidentiality Covenant.  The Distributor
and Owner hereby agree to keep confidential and not divulge, disseminate,
deliver, publish, describe or communicate the terms and conditions of this
Termination Agreement or any part hereof, specifically or in general, in
qualitative or descriptive terms, to any other person, except to their attorneys
and accountants, without the prior written consent of the Company, unless
ordered by a court or governmental authority, provided that reasonable written
notice is given to the Company prior to any such disclosure compelled by court
order or governmental authority.  The Distributor and Owner understand that
disclosure of any portion of this Termination Agreement will constitute a breach
of its terms and will entitle the aggrieved Party to injunctive relief and
damages.

 

11.                                 Governing Law and Language.  This
Termination Agreement shall be governed by, and construed in accordance with,
the laws of the U.S. and the state of Texas (without regard to conflicts of laws
principles), including the Uniform Commercial Code as enacted in the state of
Texas.  The United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Termination Agreement (or the rights or
obligations of the Parties) and is disclaimed.  The governing language of this
Termination Agreement shall be English as spoken in the U.S., which shall
control the interpretation of this Termination Agreement in the event this
Termination Agreement is translated into a language other than English as spoken
in the U.S.

 

12.                                 Submission to Jurisdiction.  By its
signature to this Termination Agreement, each Party hereunder irrevocably
submits to the exclusive jurisdiction and venue of the state or federal courts
located in Dallas County, State of Texas as to any disputes between the Parties
and/or this Termination Agreement.  Each of the Parties hereto agrees that any
judgment (i) rendered either by a court of competent jurisdiction in accordance
with this Termination Agreement; and (ii) entered in any court of record of the
United States, in Dallas, Texas may be executed against the assets of such party
in any jurisdiction or country.  By its signature to this Termination Agreement,
each Party hereunder irrevocably submits to the exclusive jurisdiction and venue
of any of the state or federal courts in Dallas County, State of Texas in any
legal action or proceeding relating to such execution.

 

13.                                 Waiver of Immunity and Inconvenient Forum. 
Each Party irrevocably waives all immunity from jurisdiction, attachment and
execution, whether on the basis of sovereignty or otherwise, to which it might
otherwise be entitled in any legal action or proceeding in any state or federal
court of competent jurisdiction, including such courts located in Dallas County,
State of Texas, arising out of this Termination Agreement.  Distributor, Owner
and the Company each represents that its obligations hereunder are commercial
activities.  Each Party hereby irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to any suit,
action or proceeding arising out of or relating to this Termination Agreement
being brought in the federal or state courts of competent jurisdiction located
in Dallas County, State of Texas, and hereby further irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

14.                                 Legal Construction.  Regardless of which
Party may have drafted this Termination Agreement, or any portion thereof, no
rule of strict construction shall be applied against either Party. Except as
expressly provided in this Termination Agreement, all rights and remedies
conferred under

 

5

--------------------------------------------------------------------------------


 

this Termination Agreement or by any other instrument or law shall be cumulative
and may be exercised singularly or concurrently.  In the interpretation of this
Termination Agreement, except where the context otherwise requires, “including”
or “include” does not denote or imply any limitation; “or” has the inclusive
meaning “and/or”; “and/or” means “or” and is used for emphasis only; the
singular includes the plural, and vice versa, and each gender includes each of
the others; captions or headings are only for reference and are not to be
considered in interpreting the Termination Agreement; “Section” refers to a
Section of this Termination Agreement, unless otherwise stated in this
Termination Agreement; and all times set forth herein are deemed to be the time
in Dallas, Texas.  If any provision of this Termination Agreement is held to be
illegal, invalid or unenforceable under any present or future law, such
provision shall be fully severable, and this Termination Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part thereof, the remaining provisions of this Termination
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Termination Agreement, a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible, and the Parties request the court to whom disputes
relating to this Termination Agreement are submitted to reform the otherwise
illegal, invalid or unenforceable provision in accordance with this Section.

 

15.                                 Waiver.  Any waiver by any Party of any
provision of this Termination Agreement must be in writing from the waiving
Party and shall not imply a subsequent waiver of the same provision or any other
provision.

 

16.                                 Expenses.  Each Party shall pay its own
expenses, including, but not limited to, travel, administration, compensation of
employees, the fees and disbursements of its counsel in connection with the
negotiation, preparation and execution of this Termination Agreement and the
consummation of the transactions contemplated herein, except as otherwise
provided herein.

 

17.                                 Expenses for Enforcement.  In the event
either Party is required to employ an attorney to enforce the provisions of this
Termination Agreement or is required to commence legal proceedings to enforce
the provisions of this Termination Agreement, the prevailing Party shall be
entitled to recover from the other Party reasonable attorney’s fees and court
costs incurred in connection with such enforcement, including collection agency
fees, attorney litigation fees, suit fees, and costs of investigation and
litigation.

 

18.                                 Entire Agreement.  This Termination
Agreement and the Exhibits to this Termination Agreement embody the entire
agreement of the Parties in relation to the subject matter in this Termination
Agreement, supersedes all prior understandings or agreements with respect to the
subject matter in this Termination Agreement, and there is no other oral or
written agreement or understanding between the Parties at the time of execution
under this Termination Agreement.  Further, this Termination Agreement cannot be
modified except by the written agreement of all Parties.

 

6

--------------------------------------------------------------------------------


 

19.                                 Headings.  The section and subsection
headings contained in this Termination Agreement are included for convenience
only, and shall not limit or otherwise affect the terms hereof.

 

20.                                 Notices.  Any notice provided for in this
Termination Agreement must be in writing and must be either personally
delivered, mailed by first class mail (postage prepaid and return receipt
requested), sent by reputable overnight courier service (charges prepaid), or
faxed to the recipient at the address below indicated:

 

To the Company:

 

Heeling Sports Limited

3200 Belmeade Drive, Suite 100

Carrollton, Texas  75006
Attention:  John O’Neil

Telecopy:  (214) 390-1661

 

with a copy (which shall not constitute notice) to:

 

Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas  75201-4761
Attention:  Robert J. Ward, Esq.
Telecopy:  (214) 999-3266

 

To Distributor or Owner:

 

c/o The Territory Distribution GmbH
Pasteurstrasse la
D 50735 Köln, Germany
Attn:  Achim Lippoth
Telecopy:  49-221-294-3821

 

with a copy (which shall not constitute notice) to:

 

Heller Anwaltskanzlei
Freidheimweg 14

6353 Weggis, Schweiz
Attention:  Sven Heller
Telecopy:  +41 413910405

 

or such other address or to the attention of such other person as the recipient
Party shall have specified by prior written notice to the sending Party.  Any
notice under this Termination Agreement shall be deemed given if delivered in
writing to the intended recipient in person, transmitted by mail (and will be
deemed given one week after the date transmitted), or by recognized
international

 

7

--------------------------------------------------------------------------------


 

delivery service to the intended recipient at the address set forth in this
Section or such other address as such intended recipient may give notice from
time to time or by fax to the fax number set forth in this Section (with a
confirmation copy simultaneously mailed and will be deemed given when
transmitted).

 

21.                                 Severability.  In case any one or more of
the provisions contained herein shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Termination
Agreement, and this Termination Agreement shall be construed as if such
provision(s) had never been contained herein, provided that such
provision(s) shall be curtailed, limited or eliminated only to the extent
necessary to remove the invalidity, illegality or unenforceability.

 

22.                                 Counterparts.  This Termination Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original, but all such counterparts shall together constitute a single
agreement.


 


[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Termination Agreement
as of the date first written above.

 

 

 

HEELING SPORTS LIMITED

 

 

 

By:

Heeling Management Corporation

 

 

Its sole general partner

 

 

 

 

 

 

 

By:

  /s/ John O’Neil

 

Name:

    John O’Neil

 

Title:

    Vice President

 

 

 

THE TERRITORY DISTRIBUTION
GMBH

 

 

 

 

 

 

By:

  /s/ Achim Lippoth

 

Name:

    Achim Lippoth

 

Title:

    Chief Executive Officer

 

 

 

ACHIM LIPPOTH

 

 

 

 

 

 

By:

  /s/ Achim Lippoth

 

Name:

    Achim Lippoth

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PURCHASE ITEMS

 

All patents, trademarks, service marks, trade names, copyrights, designs, “doing
business as” names, Internet domain names and other intellectual property rights
being used and/or registered by Distributor and relating to “Heeling,” “Heelys”
or the Products.

 

See attached for other Purchase Items.

 

1

--------------------------------------------------------------------------------